By the Court:
The question as to whether the evidence was insufficient to support the verdict, or the damages excessive, is properly presented in the case settled by the justice who presided at the trial. How can we determine whether it is sufficient unless it is submitted to our examination ? An exception only presents a single ruling or decision for review, and brings up the testimony necessarily affecting that point. A *273case is, therefore, allowed as well' as a bill of exceptions. "When a motion for a new trial upon the minutes of the judge is denied, an appeal is expressly given by the statute to the general term, and then a case or bill of exceptions is to be settled in the usual manner; (Rev. Stat. D. C., sec. 805;) and when the motion is made for any reason requiring an examination of the whole evidence, the expedient of a case must be resorted to instead of a bill of exceptions. A case containing all the testimony is the proper practice when the motion for a new trial is founded upon its insufficiency, or where the damages are excessive. In no other mode can the legal effect of the evidence produced at the trial be determined in a review of the verdict.
The court are also of opinion that the state of facts presented by the evidence constitute a state of mixed fault or contributory negligence, and that the District is not, therefore, responsible in damage. A new trial is ordered.
Humphreys, «J., dissented.